Citation Nr: 0815570	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-35 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD), emphysema, as asbestosis, to include as due to 
asbestos exposure.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


			[Continued on next 
page]

INTRODUCTION

The veteran had active military service from December 1950 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claims for 
service connection for COPD, emphysema, asbestosis and a low 
back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his claims for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (2002); 38 C.F.R. § 
3.159(b) (2007).  Furthermore, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claims, although the ultimate responsibility for 
furnishing evidence rests with the appellant.  See 38 
U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159(c) (2007).

In the present case, the Board finds that the VA's duty to 
assist a claimant, as set forth in the VCAA, has not been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this respect, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claims. 38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
but the threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006) (citing McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006)).

The veteran submitted a statement indicating that while in 
service he was a Boatmain Mate.  The duties involved with his 
military occupational specialty consisted of brush and spray 
painting pipes which he states were wrapped in asbestos to 
prevent freezing.  He also claims there was asbestos covered 
in the canvas.  The veteran stated that the canvas was torn 
in places which exposed the asbestos fibers and that he was 
responsible for repairing torn canvases prior to painting.  
He stated no respiratory protection was provided.

A review of the veteran's service records confirm that he 
served aboard the USS Bataan from March 1951 to April 1954 
and the USS Oriskany from June 1954 to September 1954.  His 
most significant duty assignment listed on his DD214 was 
"USS Bataan CVL 29" and his mail civilian occupation was 
listed as "painter."  

After military service, the veteran reports he was a contract 
painter.  The veteran states that sandblasting containing 
silica sand, not asbestos, was used as an abrasive technique 
to treat surfaces prior to painting.  He reports that as the 
owner of the company for which he worked and painted, he did 
not engage in sandblasting, however, those who did engage in 
sandblasting were provided with respiratory protection.

A private treatment report dated September 1994 diagnosed the 
veteran with worsening COPD because of continued smoking.  
The report also indicated no evidence of a foreign body in 
the veteran's chest x-ray and that the pulmonary fibrosis and 
pleural plaques had not increased.  The chest x-ray was also 
compared to a May 1993 report.  Pleural thickening was noted 
in the apical regions bilaterally, left more so than right; 
however, no change was noted and no significant pathology 
evident.

Consulting Physician Dr. M.T. provided a report in February 
1996 wherein he noted the veteran's "history of exposure to 
asbestos."  He stated the veteran was known to have severe 
obstructive airway disease with chronic interstitial fibrotic 
changes.  He diagnosed the veteran with acute exacerbation of 
obstructive airway disease, and noted the need to rule out 
respiratory failure.  The physician indicated the veteran's 
status as a current smoker who smoked 11/2 packs of cigarettes 
per day indicating that this aggravated the problem.  

A December 1997 History and Physical from Maury Regional 
Hospital showed the veteran has having a history of severe 
chronic obstructive pulmonary disease with a significant 
bronchodilator effect.  A December 1998 letter from Dr. 
J.B.H. states the veteran is still smoking one pack of 
cigarettes per day and that the veteran's pulmonary function 
studies over the past five years have shown "considerable 
deterioration."  A February 1999 letter from Dr. J.B.H. 
indicated the veteran had reduced his smoking to 1/4 pack per 
day; however, he suspected the veteran would continue to 
cough as long as he was smoking.

The veteran submitted private treatment records from Drs. 
J.W. and G.N. who diagnosed him with severe COPD beginning in 
August 1999.  An October 1999 treatment noted indicated the 
veteran's final diagnosis was severe COPD, severe enough to 
require constant cortisone treatment and oxygen at home.   A 
December 1999 treatment note by a physician from the practice 
group shows the veteran was diagnosed with COPD, emphysema 
and asbestosis.   In March, April and October 2000, Dr. G.N. 
noted the veteran to have severe steroid-dependent COPD, 
asbestosis and reactive airway disease and that the veteran 
continued to smoke.  A January 2001 treatment note by Dr. 
G.N. also notes the veteran's continued diagnosis of steroid 
and oxygen-dependent COPD and continued smoking.

A May 2001 treatment note by Dr. G.N. noted that the 
veteran's asbestosis contributed significantly to his lung 
disease; however, the physician did not opine as to the 
origin of the asbestosis.  The diagnosis remained unchanged 
in August, October and November 2001 treatment notes.

Private treatment reports from Dr. C.C. dated in March 2002 
noted a history of COPD and asbestosis.  A June 2002 chest x-
ray showed a patchy area of infiltrate or scar in the right 
lung base, bi-apical pleural and parenchymal scar and an 
associated treatment note remarks there is chronic scarring 
at the right and left base of the right lung.  

This medical evidence in conjunction with the veteran's 
statements as to in-service exposure to asbestos and the 
possibility that asbestosis could have originated in service, 
satisfies the requirements for obtaining a VA examination.  A 
medical opinion is therefore necessary to determine the 
etiology of the veteran's pulmonary disorders, to include 
asbestosis, COPD and emphysema. 38 C.F.R. § 3.159(c)(4) 
(2007).  Of particular importance is whether the veteran 
exhibits clinical evidence of asbestosis.

The veteran also claims that he injured his back during 
service and that his current low back disorder is related to 
his in-service injury.  A December 1952 service medical 
record notes that while on duty as a motor boat crew member 
the veteran slipped over the side due to rough seas.  He was 
hospitalized for over two months after being struck low in 
the back three times by a barge as he held onto the boat with 
his arms and legs.  X-rays of the spine were negative; 
however two pelvis fractures of the superior and inferior 
rami right pubis were noted with little displacement.  

Private treatment records from M.L.H., D.C. dated from 
September 1966 to December 1984 describe the veteran as 
having a low back strain from lifting a sack of sand.  
Private treatment records from the Beech Back Clinic 
diagnosed the veteran with cervicalgia, cervico-thoracic 
muscle spasms, low back pain and paralumbar muscle spasms.  
The veteran was also hospitalized and diagnosed with chronic 
low back pain.

Private treatment reports from Dr. P. dated May through 
August 2002 show a diagnosis of Grade I spondylolisthesis, 
osteoporosis and thoracic compression fracture.  The 
physician stated the veteran's range of motion of his upper 
and lower back was fairly severely limited secondary to pain 
and x-rays in August 2002 revealed a grade II slip at L5-S1 
with total loss of disc space.

In September 2007, the veteran provided a private medical 
opinion from A.M.G., M.D. which stated that it is as least as 
likely as not that the veteran's in-service injury 
contributed to his current back condition.   Although 
competent to provide a medical opinion, Dr. A.M.G.'s opinion 
in this case is not based on a contemporaneous examination of 
the veteran.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same.  Evans 
v. West, 12 Vet. App. 22, 30 (1998). In so doing, the Board 
may accept one medical opinion and reject others.  Id.  
Accordingly, the Board concludes that a VA examination and 
opinion is warranted to determine whether the veteran's 
currently diagnosed back disorder is related to the injury 
noted in his service medical records.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be afforded a VA 
examination to determine the etiology of 
any and all pulmonary disorders. All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner.  
The examiner should provide an opinion 
stating whether it is at least as likely 
as not (50 percent probability or greater) 
that any current pulmonary disorder is 
related to the veteran's period of active 
service, including asbestosis, COPD and 
emphysema.  The examiner is specifically 
requested to confirm any diagnosis of 
asbestosis appropriate supporting clinical 
evidence.  The examiner should provide a 
complete rationale for the opinion(s) 
rendered.

2.  Schedule the veteran for a VA 
examination to evaluate his claimed low 
back disorder.  The examiner should review 
the claims file and note such review in 
the examination report or in an addendum.

The examiner should provide an opinion as 
to whether the veteran has a current low 
back disorder and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that such disability 
began in service or is otherwise the 
result of a disease or injury incurred in 
service.  In this regard, the examiner is 
specifically requested to opine whether 
the veteran's current low back disorder is 
related to the December 1952 injuries he 
sustained that were noted in his SMRs when 
he slipped over the side of a motor boat 
due to rough seas. The examiner should 
offer a complete rationale for all 
opinions given.

3. After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










								[Continued on next 
page


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



